Citation Nr: 1701932	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from June 2005 and March 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The June 2005 rating decision denied service connection for both a neck injury and head injury.  The March 2009 rating decision denied service connection for a deviated septum and a facial scar.  
In January 2016, the Veteran testified at a Board Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained. 

This case was previously before the Board in May 2016, where the Board remanded the appeal for additional development, to include obtaining a VA examination.  Subsequently, in an August 2016 rating decision (during remand from the Board), the Veteran was granted service connection for back, nose, and scar disabilities; therefore; these issues are no longer on appeal before the Board.  As the instant decision remands the appeal for a new VA medical opinion, compliance with the May 2016 Board remand directives need not be discussed.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c)(6) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Service Connection for TBI Residuals 

The Veteran contends generally that TBI residuals, to include headaches, are due to an in-service motor vehicle accident.  See November 2016 statement.  Specifically, at the January 2016 Board hearing, the Veteran testified that during service around 1968 he was in a motor vehicle accident where he injured his head, neck, and face.  The Veteran testified that he slammed his head against the windshield and lost consciousness.  The Veteran also testified that since the accident he has suffered from headaches.  See January 2016 Board hearing transcript.  A November 2016 statement reflects that the Veteran, through the authorized representative, advanced that TBI residuals include headaches.  

Initially, the Board finds that the Veteran has a current headache disorder.  The Veteran has reported chronic headaches following an in-service automobile accident, and is competent to report such observable symptomatology as headaches.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Per the May 2016 Board remand, the issue on appeal was remanded to obtain a VA examination with opinion as to whether the claimed TBI residuals were caused by the in-service automobile accident.  A July 2016 VA examination report reflects that the VA examiner diagnosed a history of TBI following the in-service automobile accident.  The July 2016 VA examiner opined that, while the Veteran sustained a mild TBI during service, any TBI residuals had resolved themselves.  The July 2016 VA examiner also wrote that the evidence did not reflect that headaches are a TBI residual because the Veteran did not seek treatment for headaches during or after service, and that a headache opinion would not be offered because one had not been requested.  

The Board finds that the July 2016 VA opinion is unclear and relied primarily on the absence of documentation of headaches in the treatment records as the basis for the opinion, which ignores the lay evidence of record of headaches during and since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  While the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  For these reasons, the Board finds that a new VA opinion should be obtained addressing the relationship between the current headache disorder and the in-service TBI.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.) 

1.  Send the claims file for a new medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents. Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the current headache disorder is causally or etiologically related service, to specifically include the 
in-service TBI? 


The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate the issue of service connection for residuals of a TBI.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



